Exhibit 10.73

 

LOGO [g55841exa1.jpg]    UBS Financial Services Inc.

 

 

Please complete and sign this form.

We must receive it by November 14, 2008.

 

Acceptance of UBS’s offer relating to auction rate securities

 

By signing below and returning this form, I accept UBS’s offer of Rights
relating to my Eligible ARS in the account listed below. I understand and
acknowledge the following:

 

•     All Eligible ARS must remain in my UBS account listed below until I
exercise my Rights to sell my Eligible ARS to UBS or they are redeemed by the
issuer or purchased or sold on my behalf by UBS;

 

•     I will instruct my UBS Financial Advisor or Branch Manager if and when I
want to exercise my Rights and sell my Eligible ARS to UBS during the period of
June 30, 2010, through July 2, 2012;

 

•     The acceptance of UBS’s offer constitutes consent (to the extent legally
required) for UBS, acting as principal, to purchase my Eligible ARS or to sell
them on my behalf at any time in its sole discretion and without other prior
notice to me, from the date that I accept this offer through July 2, 2012;

 

•     If UBS purchases, sells or otherwise disposes of my Eligible ARS, it will
deposit the par value in my account within one business day of settlement of the
transaction;

 

•     I release UBS and its employees/agents from all claims except claims for
consequential damages directly or indirectly relating to its marketing and sale
of ARS and expressly agree that I will not seek any damages or costs (punitive
damages, attorney fees, etc.) other than consequential damages. I also will not
serve as a class representative or receive benefits under any class action
settlement or investor fund;

 

•     If the account named below is in the name of a corporation, partnership,
trust or other entity, I represent and warrant that I have the power and
authority to accept this offer on behalf of that entity.

 

     Please complete and sign this form.      We must receive it by November 14,
2008.   NEUTRAL TANDEM, INC         1 SOUTH WACKER DR    Mail    UBS Financial
Services Inc.   SUITE 200       ATTN: ARS Group   CHICAGO IL 60606-4686      
1000 Harbor Boulevard         Weehawken, NJ 07086   Account Number: CP 07785   
Fax    +1-201-442-7766

 

LOGO [g55841exa2.jpg]   Account owner signature  

LOGO [g55841exa3.jpg]

   Date   

11/6/08

  Additional party signature  

 

   Date   

 

  Daytime telephone number  

(312) 384-8030

                 

If you have questions, please contact your UBS Financial Advisor or Branch
Manager at +1-312-525-4500.

Clients outside the U.S. may call +1-201-352-0105 collect.

 

We kindly request that you do not include comments or questions on this form as
it could delay processing of your instructions.

 

UBS AG has filed a registration statement (including a prospectus) with the SEC
for the offering to which this communication relates. Before you make an
investment decision, you should read the prospectus in that registration
statement and other documents that lies has filed with the SEC for more complete
information about UBS and this offering. You may get these documents for free by
visiting EDGAR on the SEC Web site at www.sec.gov by calling UBS’s ARS Client
Service Center at +1-800-253-1974.

 

UBS Financial Services Inc. serves as the clearing firm for UBS International
Inc. Accordingly, the information and terms

contained in this letter and the accompanying materials are directed to clients
of both UBS Financial Services Inc and UBS International Inc.

 

©2008 UBS Financial Services Inc. All rights reserved. Member SIPC.

   1C-ARS0

LOGO [g55841exa4.jpg]

011200908/U/7830445100/01/01